UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013. OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number0-24926 CECIL BANCORP, INC. (Name of registrant as specified in its charter) Maryland 52-1883546 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 127 North Street, P.O. Box 568 Elkton, Maryland (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(410) 398-1650 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ x ] YES[] NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). [ x ] YES[] NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer []Accelerated Filer []Non-Accelerated Filer []Smaller reporting company [ x] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] YES[ x ] NO APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. At July 31, 2013, there were 7,425,869 shares of common stock outstanding Page 1 CECIL BANCORP, INC. AND SUBSIDIARIES CONTENTS PAGE PART I.FINANCIAL INFORMATION ITEM 1.Financial Statements (unaudited) Consolidated Balance Sheets - June 30, 2013 and December 31, 2012 3 Consolidated Statements of Operations and Comprehensive Loss for the Three and Six Months Ended June 30, 2013 and 2012 4-5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2013 and 2012 6 Notes to Consolidated Financial Statements 7-28 ITEM 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 29-38 ITEM 3.Qantitative and Qualitative Disclosures About Market Risk 39 ITEM 4.Controls and Procedures 39 PART II.OTHER INFORMATION 39-41 SIGNATURES 42 Page 2 PART I. Financial Information ITEM 1. Financial Statements CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except per share data) June 30, December 31, (Unaudited) ASSETS: Cash and due from banks $ $ Interest bearing deposits with banks Federal funds sold Total cash and cash equivalents Investment securities: Securities available-for-sale at fair value Securities held-to-maturity (fair value of $2,711 in 2013 and $3,927 in 2012) Restricted investment securities – at cost Loans held for sale - Loans receivable Less: allowance for loan losses ) ) Net loans receivable Other real estate owned Premises and equipment, net Premises and equipment held for sale, net - Accrued interest receivable Mortgage servicing rights Bank owned life insurance Income taxes receivable Other assets TOTAL ASSETS $ $ LIABILITIES: Deposits $ $ Deposits held for sale - Other liabilities Junior subordinated debentures Advances from Federal Home Loan Bank of Atlanta Other borrowed funds - Total liabilities STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; authorized 1,000,000 shares Series A issued and outstanding 11,560 shares, liquidation preference $1,000 per share, in 2013 and 2012 Series B issued and outstanding 164,450 shares, liquidation preference $17.20 per share, in 2013 and 164,575 in 2012 Common stock, $.01 par value; authorized 100,000,000 shares, issued and outstanding 7,425,869 shares in 2013 and 7,424,572 in 2012 75 75 Additional paid in capital Accumulated deficit ) ) Accumulated other comprehensive (loss) income ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. Page 3 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, INTEREST INCOME: Interest and fees on loans $ Interest on investment securities 83 Dividends on FHLB and FRB stock 32 35 66 56 Other interest income 24 15 47 29 Total interest income INTEREST EXPENSE: Interest expense on deposits Interest expense on junior subordinated debentures 79 96 Interest expense on advances from FHLB Interest expense on other borrowed funds - 5 - 20 Total interest expense NET INTEREST INCOME PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME: Deposit account fees ATM fees Commission income 1 1 1 1 Gain on sale of loans Gain (loss) on sale of other real estate owned 49 ) 19 ) Gain on sale of investments - - - Income from bank owned life insurance 32 48 72 92 Other 37 75 Total noninterest income NONINTEREST EXPENSE: Salaries and employee benefits Occupancy expense Equipment and data processing expense FDIC deposit insurance premiums Other real estate owned expense and valuation Professional fees Loan collection expense Provision for off-balance sheet credit losses - - Other Total noninterest expense NET LOSS BEFORE INCOME TAXES ) INCOME TAX BENEFIT - ) - ) NET LOSS (CARRIED FORWARD) $ ) $ ) $ ) $ ) Page 4 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (UNAUDITED) (dollars in thousands, except per share data) Three Months Ended June 30, Six Months Ended June 30, 2012 NET LOSS (BROUGHT FORWARD) $ ) $ ) $ ) $ ) OTHER COMPREHENSIVE LOSS Amounts reclassified to gain on sale of investments - - ) - Unrealized (losses) gains on investment securities, net of taxes of $0 and $58 for the quarter ended June 30, 2013 and 2012, respectively, and $0 and $61 for the six months ended June 30, 2013 and 2012, respectively ) 97 ) TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) NET LOSS $ ) $ ) $ ) $ ) PREFERRED STOCK DIVIDENDS AND DISCOUNT ACCRETION ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) $ ) $ ) Loss per common share - basic $ ) $ ) $ ) $ ) Loss per common share - diluted $ ) $ ) $ ) $ ) Dividends declared per common share $ See accompanying notes to consolidated financial statements. Page 5 CECIL BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE SIX MONTHS ENDED JUNE 30, 2 (dollars in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Provision for loan losses Gain on sale of loans ) ) (Gain) loss on sale of other real estate owned ) Gain on sale of investments ) - Loss on premises and equipment - 6 Gain on assets held for sale - ) Increase in cash surrender value of bank owned life insurance ) ) Valuation allowance on other real estate owned Excess servicing rights ) ) Origination of loans held for sale ) ) Proceeds from sales of loans held for sale Net change in: Accrued interest receivable and other assets 17 ) Other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of investment securities available-for-sale ) ) Purchases of investment securities held-to-maturity ) ) Proceeds from sales, maturities, calls and principal payments of investment securities available-for-sale Proceeds from maturities, calls and principal payments of investment securities held-to-maturity Net redemption of restricted investment securities Net decrease (increase) in loans ) Proceeds from sale of other real estate owned Proceeds from sale of premises and equipment 9 25 Proceeds from sale of assets held for sale - Purchases of premises and equipment ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Net (decrease) increase in deposits ) Net decrease in advances from Federal Home Loan Bank of Atlanta - ) Net decrease in other borrowed funds ) - Proceeds from issuance of preferred stock - Net cash used in financing activities ) ) DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosure of cash flows information: Cash paid for interest $ $ Transfer from loans to other real estate owned $ $ Transfer from loans to loans held for sale $ $ - See accompanying notes to consolidated financial statements. Page 6 CECIL BANCORP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 1.GENERAL In the opinion of the Company, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position as of June 30, 2013 and the results of its operations and comprehensive loss and cash flows for the three and six months ended June 30, 2013 and 2012.These statements are condensed and therefore do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements.The statements should be read in conjunction with the consolidated financial statements and footnotes included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012.The results of operations for the three and six months ended June 30, 2013 are not necessarily indicative of the results to be expected for the full year or for any other period. 2.FINANCIAL STATEMENT PREPARATION The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates are used when accounting for uncollectible loans, depreciation and amortization, intangible assets, deferred income taxes, and contingencies, among others.Actual results could differ from those estimates. 3.GOING CONCERN CONSIDERATION Due to the elevated level of nonperforming assets and recurring operating losses, there is substantial doubt regarding our ability to continue as a going concern.Management is taking steps to improve our financial condition.The financial statements and the accompanying footnotes have been prepared on a going concern basis, which contemplates the realization of assets and the discharge of liabilities in the normal course of business for the foreseeable future, and does not include any adjustment to reflect the possible future effects on the recoverability and classification of assets, or the amounts and classification of liabilities that may result from the outcome of any extraordinary regulatory action, which could affect our ability to continue as a going concern. 4.BRANCH SALE On March 28, 2013, the Bank entered into a definitive agreement to sell its Aberdeen, Maryland branch office to Howard Bank (“Howard”), Ellicott City, Maryland.As part of the transaction, subject to regulatory approval and customary closing conditions, Howard will acquire approximately $40.0 million in loans from Cecil Bank at their unpaid principal balance.At June 30, 2013, the pool of loans selected for sale had an unpaid principal balance of approximately $38.4 million.Under the agreement, Howard will pay a 5.0% premium on the balance of non-interest bearing deposits and 4.0% on all other transaction accounts assumed.Certificates of deposit will be assumed at the current balance on the closing date, with no premium or discount applied.At June 30, 2013, the deposits at the Aberdeen branch office totaled approximately $39.8 million.Howard will also purchase the branch premises and selected equipment at their book value, which totaled approximately $979,000 at June 30, 2013.The assets and liabilities held for sale are carried at the lower of cost or market on the consolidated balance sheet.The agreement requires a minimum of $38.0 million in loans and $37.9 million in deposits at closing; provided that the minimum required loan amount shall be reduced dollar-for-dollar for the amount of any loans refinanced by Howard Bank prior to the Closing Date.The Branch Sale has been approved by the FDIC and the Maryland Commissioner of Financial Regulation and is expected to close on August 16, 2013. Page 7 The following table shows the composition of the loans (in thousands) contemplated to be sold as part of the agreement.These loans are classified as loans held for sale on the consolidated balance sheet. June 30, 2013 Real estate loans: Construction and land development $ 1-4 family residential and home equity Multi-family residential Commercial Total real estate loans Commercial business loans Consumer loans 27 Total loans held for sale $ The following table shows the composition of the premises and equipment (in thousands) contemplated to be sold as part of the agreement.These balances are classified as premises and equipment held for sale on the consolidated balance sheet. June 30, 2013 Land $ Building and improvements Furniture, fixtures and equipment Less: accumulated depreciation Total premises and equipment held for sale $ The following table shows the composition of the deposits (in thousands) contemplated to be sold as part of the agreement.These deposits are classified as deposits held for sale on the consolidated balance sheet. June 30, 2013 Regular checking $ NOW accounts Passbook savings 50 Statement savings Money market Holiday club 1 Certificates of deposit IRA certificates of deposit Money market certificates Total deposits held for sale $ 5.RECENT ACCOUNTING PRONOUNCEMENTS FASB ASU 2013-02, “Comprehensive Income – Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income” The objective of this ASU, issued in February 2013, is to improve the transparency of reporting reclassifications out of accumulated other comprehensive income (“OCI”) by requiring entities to present in one place information about significant amounts reclassifies and, in some cases, to provide cross references to related footnote disclosures.The amendments do not change the current requirements for reporting net income or OCI, nor do they require new information to be disclosed.The amendments were applied prospectively and were effective for public entities in both interim and annual reporting periods beginning after December 15, 2012. Page 8 6.EARNINGS PER SHARE Basic earnings per common share are computed by dividing net income available to common stockholders by the weighted average number of shares of common stock outstanding during the period.Diluted earnings per share are computed after adjusting the denominator of the basic earnings per share computation for the effects of all dilutive potential common shares outstanding during the period.The dilutive effects of options, warrants, and their equivalents are computed using the “treasury stock” method.For the three and six months ended June 30, 2013 and 2012, all outstanding options and warrants were excluded from the diluted earnings per share calculation because their effect was antidilutive.The calculation of net loss per common share for the three and six months ended June 30, 2013 and 2012 is as follows: Three Months Ended June 30, Six Months Ended June 30, Basic and diluted: Net loss $ ) $ ) $ ) $ ) Preferred stock dividends and discount accretion ) Net loss available to common stockholders $ ) $ ) $ ) $ ) Average common shares outstanding Basic and diluted loss per common share $ ) $ ) $ ) $ ) 7.ACCOUNTING FOR STOCK BASED COMPENSATION PLANS In November 2009, the Company approved the granting of 120,250 restricted stock awards with a fair market value of $2.00 per share.The awards vest over a period of five years, with 2,408 shares vesting in November 2013 and 2,412 shares vesting in November 2014.The vesting of the remaining 103,686 shares is restricted due to the Company’s participation in the Department of Treasury’s Troubled Asset Relief Program Capital Purchase Program.A summary of the Company’s activity and related information for the periods indicated is as follows: Six Months Ended Year Ended June 30, 2013 December 31, 2012 Weighted- Weighted- Average Average Shares Exercise Price Shares Exercise Price Unvested at beginning of period $ $ Forfeited — — ) Awarded — Released — — ) Unvested at end of period $ $ 8.ASSETS MEASURED AT FAIR VALUE In September 2006, the Financial Accounting Standards Board (“FASB”) issued ASC Topic 820. ASC Topic 820 establishes a framework for measuring fair value in generally accepted accounting principles (“GAAP”), and expands disclosures about fair value measurements. While the Statement applies under other accounting pronouncements that require or permit fair value measurements, it does not require any new fair value measurements. ASC Topic 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the measurement date. In addition, the Statement establishes a fair value hierarchy, which prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. Lastly, ASC Topic 820 requires additional disclosures for each interim and annual period separately for each major category of assets and liabilities.For Level 2 assets, the Company uses information from a third party pricing service, which is estimated using market prices of comparable instruments or other methods, such as the present value of future cash flows.The following table shows the value (in thousands) at June 30, 2013 and December 31, 2012 of each major category of assets measured on a recurring basis Page 9 at fair value on the consolidated balance sheets, which consists of investment securities available-for-sale and loans held for sale.The changes in fair value were reflected as a component of other comprehensive income and did not affect net income. Fair Value Measurements at Reporting Date Using Description Carrying Value Quoted Prices in Active Markets For Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) June 30, 2013 Loans held for sale $ $ $
